Remark
	This Office action has been issued in response to amendments filed on 06/26/2020.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael J. Dimino on April 15, 2021 .
The application has been amended claims as follows:
1.	(Currently Amended)  A method for finding tags of a plurality of tags which are unreadable at a particular time, comprising:
performing first operations by a first mobile lag reader to read tags at a first time and to determine physical locations of the tags which were read at the first time; and
performing second operations by the first mobile tag reader or a second mobile tag reader at a second later time for determining a first geographic area in which a first tag of the plurality of tags which is unreadable resides, the second operations comprising:
 	analyzing tag read data associated with the first operations to identify second tags of the plurality of tags which were read along with the first tag on a previous occasion; 
 	selecting the first geographic area to comprise a second geographic area defined by the physical locations of the second tags which were determined during the first operations by the first mobile tag reader; and
 	outputting an indication from the first or second mobile tag reader which indicates where the first geographic area is relative to the current location of the first or second mobile tag reader.
2.	(Original)  The method according to claim 1, wherein the physical locations of the tags are determined based on at least one of a physical location, a pointing direction and a transmit power of the first mobile tag reader at the time of performing the first operations.
3.	(Original)  The method according to claim 1, wherein a transmit power of the first mobile tag reader is adjusted prior to performing the first operations based on a physical location of the first mobile tag reader.
4.	(Canceled).
5.	(Currently Amended)  The method according to claim [[4]]1, wherein the indication comprises a Geiger counter indication or a map showing where the first geographic area is relative to the current location of the first or second mobile tag reader in a visual 3D space.
6.	(Currently Amended)  The method according to claim [[4]]1, further comprising moving the first or second mobile tag reader into the first geographic area using the indication.
7.	(Original)  The method according to claim 6, further comprising finding the first tag visually by an individual using the first or second mobile tag reader, visually by the first or second mobile tag reader having an image capture and processing capability, or by performing third operations by the first or second mobile tag reader to read tags.
8.	(Original)  The method according to claim 1, further comprising performing third operations by the first or second mobile tag reader to auto-map locations of fixed infrastructure equipment.
9.	(Original)  The method according to claim 6, further comprising using the auto-mapped locations of the fixed infrastructure equipment to locate a second tag of the plurality of tags which is unreadable by the first or second mobile tag reader.

11.	(Currently Amended)  A system, comprising:
a processor; and
a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method for finding tags of a plurality of tags which are unreadable by a mobile tag reader at a particular time, wherein the programming instructions comprise instructions to:
perform first operations to read tags at a first time and to determine physical locations of the tags which were read at the first time; and
perform second operations at a second later time for determining a first geographic area in which a first tag of the plurality of tags which is unreadable by the mobile tag reader resides, the second operations comprising:
 	analyzing tag read data associated with the first operations to identify second tags of the plurality of tags which were read along with the first tag on a previous occasion; and
 	selecting the first geographic area to comprise a second geographic area defined by the physical locations of the second tags which were determined during the first operations and
 	outputting an indication from the first or second mobile tag reader which indicates where the first geographic area is relative to the current location of the first or second mobile tag reader.
12.	(Original)  The system according to claim 11, wherein the physical locations of the tags are determined based on at least one of a physical location, a pointing direction and a transmit power of the mobile tag reader at the time of performing the first operations.

14.	(Canceled).
15.	(Currently Amended)  The system according to claim [[14]]11, wherein the indication comprises a Geiger counter indication or a map showing where the first geographic area is relative to the current locations of the mobile tag reader in a visual 3D space.
16.	(Currently Amended)  The system according to claim [[14]]11, wherein the mobile tag reader is moved into the first
geographic area using the indication.
17.	(Original)  The system according to claim 16, wherein the first tag is visually found by an individual using the mobile tag reader, automatically visually found by the mobile tag reader having an image capture and processing capability, or automatically found by performing third operations by the mobile tag reader to read tags.
18.	(Original)  The system according to claim 11, wherein the programming instructions further comprise instructions to auto-map locations of fixed infrastructure equipment.
19.	(Original)  The system according to claim 16, wherein the programming instructions further comprise instructions to use the auto-mapped locations of the fixed infrastructure equipment to locate a second tag of the plurality of tags which is unreadable by the mobile tag reader.
20.	(Original)  The system according to claim 19, wherein the second tag is located by identifying a piece of fixed infrastructure equipment that last read the second tag or was read at the same time as the second tag on a prior occasion.
21.	(New)  A method for finding tags of a plurality of tags which are unreadable at a particular time, comprising:

performing second operations by the first mobile tag reader or a second mobile tag reader at a second later time for determining a first geographic area in which a first tag of the plurality of tags which is unreadable resides, the second operations comprising:
 	analyzing tag read data associated with the first operations to identify second tags of the plurality of tags which were read along with the first tag on a previous occasion; and
 	selecting the first geographic area to comprise a second geographic area defined by the physical locations of the second tags which were determined during the first operations by the first mobile tag reader,
wherein a transmit power of the first mobile tag reader is adjusted prior to performing the first operations based on a physical location of the first mobile tag reader.

Allowable Subject Matter
	Claims 1-3,5-13,15-21 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Jones (US Pub No. 20150084746) directed to interrogating RFID tags and receiving corresponding responses from various ones of these RFID tags while also receiving, from a remote source, surrogate response corresponding to at least some of the plurality of RFID tags that are not responding to the current interrogation. A corresponding plurality of end user-perceivable indications as correspond to both the responses from various ones of the plurality of RFID tags and the aforementioned surrogate responses are then provided to thereby ultimately inform an end user of the RFID tag reader with respect to a corresponding reading state as regards the plurality of RFID tags. 
The prior art of record is different than the claimed invention because in the claimed invention outputting an indication from the first or second mobile tag reader which indicates where the first geographic area is relative to the current location of the first or second mobile tag reader; and also transmit power of the first mobile tag reader is adjusted prior to performing the first operations based on a physical location of the first mobile tag reader . This in view of the other limitations of claim 1 result in the claimed invention being .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687